DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimura (US Pub: 2003/0210229 A1).
 	As to claim 1, Nishimura discloses a system (i.e. the presentation system as shown in figure 1-2, 16 of Nishimura) (see Fig. 1-2, 34, [0101-0108], comprising: 
 	a shared display (i.e. the shared display of figure 34 system that provide the user a projected presentation) (see Fig. 33-35, [0221-0224]); 
 	at least two wireless transmitters or wireless receivers (i.e. the system of Nishimura shows a wireless optical transmitters in the form of the projection light display and the infrared light pen which both output light-based information to be detected by the complex input CCD camera system which are a matrix of plurality of detect pixel sensor that combined to output an overall image) (see Fig. 1-2. [0101-0108]); and 
 	a host computer (i.e. computer 130) (see Fig. 2A, 34) in communication with the shared display (i.e. clearly demonstrated in figure 2A, the computer control the display unit 120) (see Fig. 2A), wherein, when an object having a wireless receiver or a wireless transmitter that can send signals to or detect signals from one of the at least two wireless transmitters or receivers (i.e. the object is the input unit 155 in combination of the pen unit 170 which is able to pick up user applied input in form of document with the infrared pointer from pen 170 as seen in figure 2B) (see Fig. 1-2, [0101-0108]), the host computer uses relative signal strength between the object and the at least two wireless transmitters or receivers in to determine a location of the object (i.e. the detection device is a CCD which detect the image on the screen both the displayed portion and the infrared input portion which are both wireless transmitter that is applied on the display which is viewable by the user of the projected image as seen in figure 11 and 12) (see Fig. 1-2, 11-12), on condition that the object is near the shared display (i.e. the infrared pointer is close enough to be detectable by the input device and therefore viewable on the screen) (see Fig. 11-12), the host computer sends a dedicated link to the object and, on condition that the object is connected to the host computer, display a designated region that represents the object on the shared display (i.e. the cursor is shown on figure 10 and 22C to indicate to the user that a dedicated link is possible to directly control the display via a GUI input mode) (see Fig. 10-15, [0128-0129]), wherein the designated region is visible when the object is on the shared display (i.e. as seen in the figure 10 and 22C the mouse pointer indicate when the point 170 is on the visible designed region) (see Fig. 10, 22C) and when the object is not on the shared display (i.e. as seen in the interactive mode of the computing system of Nishimura when the wireless pen device is close enough to input device the computer allow the pen to function as a mouse device which means that is allow a dedicated link to the object to move the computer graphic user interface to computer the operation of the computing device) (see Fig. 5-8, 10, [0128-0131]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Krepec (US Pub: 2007/0024590 A1) figure 2 embodiment and Koga (US Pub: 2012/0007818 A1) figure 4 embodiment are both cited to teach similar type of multiple display interaction system whereby an input device such as a stylus with PDA and able to output to external devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 5, 2022